DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second flow path" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first flow path" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second flow path" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first flow path" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9-11, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0334153 A1 to Keunkel et al. in view of WO 2012/126751 A1 to Schmid et al. and US 2019/0291706 A1 to Kam et al.
Re-claim 1, Keunkel et al. teach a three-way solenoid valve comprising: a valve chamber (i.e. bore); a valve block 9 including a first fluid port 8a, a second fluid port 8b, and a third fluid port 8c, each in fluid communication with the valve chamber; a first operation assembly includes a first coil 21a, a first armature 22a generates an electromagnetic force when current is supplied to the first coil and has a hollow portion formed in a center of the first armature, a body 24a is arranged on a lower portion of the first armature and formed to allow at least a portion of the first armature to pass through inside of the body, and a first elastic unit 23a is arranged between the body and the first armature; a valve seat 16b arranged to block flow of fluid between the second fluid 8b port and the third fluid port 8c, the valve seat has a hollow portion 14b in a center of the valve seat; a second operation assembly includes a second coil 21b arranged above the first coil 21a, a second armature 22b generates an electromagnetic force when current is supplied to the second coil, a fluid control unit 15b is arranged at the valve seat to control the is amount of fluid flowing to the third fluid port, a rod 11b/11b’ passes through the first armature 22a while one end of the rod is in contact with the second armature and the other end of the rod is in contact with the fluid control unit.  However, Keunkel et al. fail to teach the fluid control unit placed under a hollow portion of the valve seat, or the rod passing through the valve seat.
Schmid et al. teach that various types of structures are used for normally closed valves, including a piston shut off (as is the case with Keunkel et al.), or a ball valve.  
Kam et al. teach a common ball shut off valve, where the fluid control unit (i.e. ball element 160) is placed under a hollow portion (i.e. opening ) of the valve seat, and where a rod 133 passes through the valve seat, particularly when lifting the ball off the valve seat.  The combination of teachings suggest the ease of replacing a piston shut off with a ball element shut off.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the piston fluid control unit of Keunkel et al. with the fluid control unit suggested by the combined teachings of Schmid et al. and Kam et al., as each type of valve structure yields the same expectant result of closing the fluid passage between the second and third fluid port during a de-energized state of the second coil.
Re-claims 3 and 14, Keunkel et al. further teach a sealing unit 15a arranged inside the body (a portion of the sealing unit when closed is inside body 24a) and in close contact with an outer peripheral surface of the first armature.  The sealing unit is formed on an outer periphery of the armature.
Re-claims 5 and 16, Keunkel et al. teach the first armature and the second armature are independently driven by the first coil and the second coil, respectively.
Re-claims 7 and 18, Keunkel et al. teach when a current is applied to the first coil, the first armature moves in a direction toward the body due to an electromagnetic force generated by the first coil (the first armature moves upward and toward the body), and blocks fluid flowing between the first fluid port 8a and the second fluid port 8b.
Re-claim 9, Kam et al. further teach a second elastic unit 146 arranged under the fluid control unit so that the fluid control unit and the hollow portion are in close contact with each other.  This provides for a positive closure of the valve when de-energized. 
Re-claims 10 and 20, Keunkel et al. further teach the amount of fluid flowing between the first fluid port, the second fluid port, and the third fluid port continuously changes according to the amount of current applied to the first coil and the second coil.  The opening amount of the various valve elements change in accordance with the movement of each respective armature, and in response to applied current to the coil.
Re-claim 11, Keunkel et al. teach a brake system, comprising: wheel cylinders 3 to apply a braking pressure to a wheel; at least one 3-way solenoid valve 7 for increasing or decreasing the hydraulic pressure supplied to the wheel cylinder; a brake device (such as element 2 or 4) for supplying the hydraulic pressure to the wheel cylinder using a foot pressure 2, or a hydraulic pump 4, the 3-way solenoid valve comprises: a valve chamber (i.e. bore); a valve block 9 including a first fluid port 8a, a second fluid port 8b, and a third fluid port 8c, each in fluid communication with the valve chamber; a first operation assembly includes a first coil 21a, a first armature 22a generates an electromagnetic force when current is supplied to the first coil and has a hollow portion formed in a center of the first armature, a body 24a is arranged on a lower portion of the first armature and formed to allow at least a portion of the first armature to pass through inside of the body, and a first elastic unit 23a is arranged between the body and the first armature; a valve seat 16b arranged to block flow of fluid between the second fluid 8b port and the third fluid port 8c, the valve seat has a hollow portion 14b in a center of the valve seat; a second operation assembly includes a second coil 21b arranged above the first coil 21a, a second armature 22b generates an electromagnetic force when current is supplied to the second coil, a fluid control unit 15b is arranged at the valve seat to control the is amount of fluid flowing to the third fluid port, a rod 11b/11b’ passes through the first armature 22a while one end of the rod is in contact with the second armature and the other end of the rod is in contact with the fluid control unit.  However, Keunkel et al. fail to teach the fluid control unit placed under a hollow portion of the valve seat, or the rod passing through the valve seat.
Schmid et al. teach that various types of structures are used for normally closed valves, including a piston shut off (as is the case with Keunkel et al.), or a ball valve.  
Kam et al. teach a common ball shut off valve, where the fluid control unit (i.e. ball element 160) is placed under a hollow portion (i.e. opening ) of the valve seat, and where a rod 133 passes through the valve seat, particularly when lifting the ball off the valve seat.  The combination of teachings suggest the ease of replacing a piston shut off with a ball element shut off.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the piston fluid control unit of Keunkel et al. with the fluid control unit suggested by the combined teachings of Schmid et al. and Kam et al., as each type of valve structure yields the same expectant result of closing the fluid passage between the second and third fluid port during a de-energized state of the second coil.
Allowable Subject Matter
Claims 2, 4, 6, 12, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cowan teaches a 3-way valve with two coils and two armatures.  Sogabe, Parrott et al., and Young et al. each teach a valve having at least two coils and two armatures.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
December 8, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657